DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply filed May 3, 2022 has been received and entered into the case. Claims 1 – 4, 7 – 9, 11, 13 – 18, 24 and 26 – 30 are pending and have been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 7 – 9, 11, 13 – 18, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1) in view of Lai et al. (WO 2012/089024).
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivatized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and bleaching the pulp (00017).  Bleaching may occur before, after or during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13); the dissolving pulp may be unbleached or subjected to an alkaline extraction (0023-0025, 0017).  The cellulase may be used at 0.1 – 10 u/g (or equivalent to 0.1 – 10mg/kg) (0015); the method may use kraft pulp (0005, 0011) resulting in increased reactivity (0003, 0005, 0026, 0031-0033, 0035, 0043); and may further comprise the use of xylanase, and/or mannase (0015).  Ni further teaches sulfite as a common type of pulp (0002) and that alkaline extractions (0043-0046, 0066-0072) can be practiced in the methods with oxygen, peroxide or hypochlorite (0052), wherein the order of steps can be varied (0045).  
Ni does not teach the method wherein the reduced viscosity results in reducing off grade pulp by 70% as in claim 16.  However the reference clearly states that the method is for reducing intrinsic viscosity of the pulp (0015) and that this contributes to increased Fock reactivity (0003, 0026) and quality (or non “off grade”) of the dissolving pulp (0034-0036).  At the time the claims were filed, one of ordinary skill in the art would have recognized that Ni teaches methods that are effective to increase dissolving pulp quality, or the grade of the pulp.  One of ordinary skill in the art would have further recognized that in practicing the methods, one would reduce production of “off grade” pulp due to viscosity.  Still further, in following the teachings of Ni, it would have been well within the purview of one of ordinary skill in the art to optimize this output as a matter of routine experimentation and practice.  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the methods of Ni to achieve higher a percent of quality grade pulp, or to reduce “off grade” production, and with a reasonable expectation for success.
The reference does not teach the method wherein the cellulase has the claimed sequence ID.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other known cellulases with the same activity and function in the methods of Ni to obtain the same and predictable result.  At the time the claims were filed, the instant cellulase was known in the prior art.  In support, Lai teaches a cellulase having the claimed SEQ ID 1 for use in treating textiles (abstract, p.13, T. terrestris, SEQ ID 4, example p.25) (result 1).  Therefore, at the time the claims were filed, it would have been obvious to one of ordinary skill to use the known cellulase disclosed in the prior art in the methods of Ni with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.

Claims 13 – 18, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2009/0165969) in view of Lai et al. (WO 2012/089024).
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The pulp is kraft pulp (example 1); the method further includes using xylanase, mannase and lipase (0005); and the method has minimal yield loss, or reduces “off grade” pulp production (0031).
Lou does not teach the method wherein the claims amount of cellulase is used.  However, Lou teaches the enzyme is functional to treat and improve the bleaching, reduce degree of polymerization, and reduce and control viscosity (0004).  As such, it was recognized to exert a specific and active effect, or is a recognized result effective variable.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amount of enzyme used in the methods of Lou with a reasonable expectation for successfully producing dissolving pulp with a reduced viscosity.  
Lou does not teach the method wherein the reduced viscosity results in reducing off grade pulp by 70% as in claim 16.  However the reference clearly states that the method is for reducing viscosity of the pulp and degree of polymerization (0001-0005) and that the method has minimal yield loss, or reduces “off grade” pulp production (0031).  At the time the claims were filed, one of ordinary skill in the art would have recognized that Lou teaches methods that are effective to increase dissolving pulp quality, or the grade of the pulp.  One of ordinary skill in the art would have further recognized that in practicing the methods, one would reduce production of “off grade” pulp due to viscosity.  Still further, in following the teachings of Lou, it would have been well within the purview of one of ordinary skill in the art to optimize this output as a matter of routine experimentation and practice.  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the methods of Lou to achieve higher percents of quality grade pulp, or to reduce “off grade” production, and with a reasonable expectation for success.
The reference does not teach the method wherein the cellulase has the claimed sequence ID.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other known cellulases with the same activity and function in the methods of Lou to obtain the same and predictable result.  At the time the claims were filed, the instant cellulase was known in the prior art.  In support, Lai teaches a cellulase having the claimed SEQ ID 1 for use in treating textiles (abstract, p.13, T. terrestris, SEQ ID 4, example p.25) (result 1).  Therefore, at the time the claims were filed, it would have been obvious to one of ordinary skill to use the known cellulase disclosed in the prior art in the methods of Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.


Claims 13, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1) OR Lou (US 2009/0165969) in view of Festersen et al. (WO 2005/059084).
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivitized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and bleaching the pulp (00017).  Bleaching may occur before, after or during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13); the dissolving pulp may be unbleached or subjected to an alkaline extraction (0023-0025, 0017).  The cellulase may be used at 0.1 – 10 u/g (or equivalent to 0.1 – 10mg/kg) (0015); the method may use kraft pulp (0005, 0011) resulting in increased reactivity (0003, 0005, 0026, 0031-0033, 0035, 0043); and may further comprise the use of xylanase, and/or mannase (0015).
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The pulp is kraft pulp (example 1); the method further includes using xylanase, mannase and lipase (0005); and the method has minimal yield loss, or reduces “off grade” pulp production (0031).
The references do not teach the method wherein the cellulase has the claimed sequence ID.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute known cellulases with the same function in the methods of Ni or Lou to obtain the same and predictable result.  At the time the claims were filed, the instant cellulase was known in the prior art.  In support, Festersen teaches a cellulase having the claimed SEQ ID 2 for use in preparing mash (abstract, p.7, claim 12, SEQ ID 3, 4, 6, H. insolens).  Therefore, at the time the claims were filed, it would have been obvious to one of ordinary skill to use the known cellulase disclosed in the prior art in the methods of Ni or Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.

Claims 13, 24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2015/0107789, IDS 04.23.2018, USP # 1) OR Lou (US 2009/0165969) in view of Besenmatter et al. (WO 2009/147210).
Ni teaches a method for preparing (or producing) dissolving pulp (abstract) with reduced viscosity (0015) and for the use in making modal fiber, viscose fibers and/or derivitized cellulose (0036, 0044), the method comprising treating dissolving pulp with a cellulase (0015) and bleaching the pulp (00017).  Bleaching may occur before, after or during cellulase treatment (0017, 0025, 0027, 0028, claims 12-13); the dissolving pulp may be unbleached or subjected to an alkaline extraction (0023-0025, 0017).  The cellulase may be used at 0.1 – 10 u/g (or equivalent to 0.1 – 10mg/kg) (0015); the method may use kraft pulp (0005, 0011) resulting in increased reactivity (0003, 0005, 0026, 0031-0033, 0035, 0043); and may further comprise the use of xylanase, and/or mannase (0015).
Lou teaches methods for producing dissolving pulp (abstract, p.1) comprising treating pulp with cellulase (0005) and bleaching (0004, 0014, example 14) wherein the methods result in reduced viscosity and degree of polymerization (0001-0004, 0013, 0031) and thereby increased reactivity.  The method is for making lyocell or rayon (0004), which are derivatized cellulose used to make viscose and/or modal (see attached Rayon and Lyocell Wikipedia entries).  The pulp is kraft pulp (example 1); the method further includes using xylanase, mannase and lipase (0005); and the method has minimal yield loss, or reduces “off grade” pulp production (0031).
The references do not teach the method wherein the cellulase has the claimed sequence ID.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute known cellulases with the same activity and function in the methods of Ni or Lou to obtain the same and predictable result.  At the time the claims were filed, the instant cellulase was known in the prior art.  In support, Besenmatter teaches a cellulase having the claimed SEQ ID 3 (example 3, P. polymyxa).  Therefore, at the time the claims were filed, it would have been obvious to one of ordinary skill to use the known cellulase disclosed in the prior art in the methods of Ni or Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.


Response to Arguments
Applicant argues that the supporting references are not analogous art because they are not drawn to dissolving pulp, but are used in treating denim textiles (Lai), brewing (Festersen) and laundry detergents (Besenmatter), which are different problems to be solved.  As such, applicant argues that these references cannot be relied upon and that there is no reasonable expectation for successfully using the enzymes in the methods of Ni or Lou, since the enzymes are not shown to have the same activity.
However, these arguments fail to persuade for the following reasons.
Regarding the cited supporting references, it is first noted that each of the references are relied upon to evidence that the claimed SEQ IDs were well known and used cellulases in the prior art.  It is the teachings of Ni and/or Lou that are relied upon to teach the claimed method steps of producing dissolving pulp by bleaching pulp in the presence of cellulase. Ni and Lou expressly teach the methods claimed by applicant except for the specific sequence of cellulase.  As stated above, while neither Ni nor Lou do not teach the methods wherein the cellulase has the claimed sequence IDs, it would have been obvious to one of ordinary skill in the art to substitute other known cellulases with the same activity and function in the methods of Ni or Lou to obtain the same and predictable results therein.  At the time the claims were filed, the instant cellulases were known and used in the prior art as evidenced by supporting references, Lai, Festeren and Besenmatter.  As such, it is maintained that at the time the claims were filed, it would have been obvious to one of ordinary skill to substitute known cellulases disclosed in the prior art in the methods of Ni or Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.  
Furthermore, Ni teaches cellulase enzymes such as FiberCare D, FiberCare R, FiberCare U, Celluclast and Fiberzyme LBR are suitable enzymes for use in the methods (0060); while Lou teaches Biotouch C700 cellulase and Celluclast (examples 1, 4). Please note that the disclosed enzymes are endoglucanase (FiberCare D); a blend of endoglucanase and cellobiohydrolase (FiberCare R and Celluclast); and a cellulase mix with primarily cellobiohydrolase activity (Fiberzyme LBR); (See Verma et al., p.230 right col. and Tsai et al., p.19400, section 3.1). 
Lai teaches the cellulase having endoglucanase activity (col.3,7, 15). Festerson teaches cellulases having endogluconase activity (p.7); and Besenmatter defines cellulase activity as having endoglucanase activity (p.3). Moreover, each of the supporting references teaches enzymes that exhibit the same activity disclosed by both Ni and Lai. As such, it is maintained that it would have been obvious to one of ordinary skill to substitute cellulases with the same activity and function that are well known and used in the prior art in the methods of Ni or Lou with a reasonable expectation for successfully producing dissolving pulp with reduced viscosity.  
Regarding the various industries using the enzymes, it is noted that basic and essential characteristics of enzyme activity does not change based on the industry in which it is utilized. Moreover, cellulases having endoglucanase activity remain cellulases having endoglucanase activity regardless of the application. Thus, applicant’s arguments are not persuasive.
Absent evidence of an unexpected result, benefit or advantage, the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699